BROADDUS, P. J.
— The plaintiff’s suit is for damages alleged to have been sustained by him while in the employ of defendants, a zinc mining copartnership. The plaintiff, an experienced miner, was injured on August 5, 1902, by the premature explosion of a stick of giant powder which the plaintiff’s assistant, under his direction, was pushing into a drilled hole, using for the purpose the shank of a steel drill. It was shown that the holes after being drilled were usually filled with thé explosive late on each day and exploded before the next shift of miners began their work. The hole into which plaintiff and his helper, a man by the name of McKinley, were putting the explosive was drilled in flint rock. It is conceded that a spark of fire was thrown off from the flint when it was struck with the steel drill, which spark coming in contact with the-giant powder caused the explosion. The steel drill was not an instrument intended, for the purpose of what the miners call “loading the drill holes” or “shoving the powder” into them. But sections of gaspipes with wooden plugs in the ends were generally used because they were less liable to cause explosions.
At the time in question, plaintiff endeavored, to get-*598a certain piece of gaspipe for his purpose, but as it was being used by other workmen he substituted the steel drill. It was shown, however, that he could have obtained the former by waiting a short while. All the miners were aware of the danger of using a steel drill for loading or tamping the drilled holes. It was also shown that gaspipes, unless they had a wooden plug driven in the end, were a little less dangerous than steel. It appeared that defendants had furnished two of the latter ■ and several others without the wooden plugs. However, it was a fact that at times plaintiff and others used the steel .drill with the knowledge and consent of defendant’s foreman, and when plaintiff called his attention to the matter and requested to be furnished with gaspipes, he said, “all right, go ahead and use the steel; it will be all right; but don’t punch the powder.” Plaintiff did not request the foreman to furnish him a gaspipe with a wooden plug, but one about ten feet long as he had objections to some of those in use because they were not sufficient in length.
At the close of plaintiff’s case, and also at the close of all the evidence, the defendants asked the court to instruct the jury to find for them, which the court refused to do. The verdict and judgment were for plaintiff, from which defendants appealed. The contention of defendants is that, the plaintiff’s injuries were the result of his own negligence, and that he assumed the risk; that the court admitted incompetent evidence; and that it committed error in giving and refusing instructions.
It is conceded that the steel drill used by plaintiff’s helper nnder his directions was unsafe and dangerous, of Avhich plaintiff, an experienced workman, was fully aware. But he seeks to avoid the responsibility of using the instrument on the ground that he had called the attention of defendants’ foreman to the matter and that he continued to use it under a promise that he would be furnished one safer and more suitable for the work. The *599general rule in such cases is that, if the servant continues his employment he is not precluded from recovering for injuries sustained by reason of the negligence of the master if the risk is not of such a character that a reasonably prudent person would not continue in the service. [Nash v. Dowling, 93 Mo. App. 156; Holloran v. Iron & Foundry Co., 133 Mo. 470; Weldon v. Railway, 93 Mo. App. 668; Hamilton v. Mining Co., 108 Mo. 377; Wendler v. Furnishing Co., 165 Mo. 528. And whether a servant would be justified in continuing his services under the circumstances is a question for the jury. Francis v. Railway, 127 Mo. 658; Williams v. Railway, 109 Mo. 475; Railway Co. v. Mares, 123 U. S. 710; Hamman v. Coal Co., 156 Mo. 232; Adams v. Harvesting Co., 110 Mo. App. 367.] But there are exceptions to all general rules: Where there is no conflict but the evidence is all one way, and there can be but one conclusion, the matter becomes a question of law for the court/
The use of the steel drill by the plaintiff was an act ■of the grossest negligence. It is a matter of common experience that where steel and flint are forcibly brought in contact, the result will be sparks of fire, and that fire ■coming in contact with powder produces an explosion. And no one knew such to be the case better than plaintiff. He was not authorized by anything that was ■said by the foreman to use the drill, because he was ■equally as well informed of the danger as the foreman. 'On .the face of things, the risk was so glaring, and at all times impending to such a degree, that no person of ordinary prudence could for a moment have believed that the drill could be used by the exercise of ordinary care with safety. A servant is not bound to obey the master when he has reason to anticipate that danger in the service is always impending and that he is liable to suffer injury at any moment, which the greatest care and caution on his part will scarcely avert. And besides, he ■was not bound to use the steel drill; he could have *600waited for the gaspipe a short time, it being only in-temporary use by others. But he voluntarily' selected the steel drill, the most dangerous implement for the purpose. There is no dispute on that point. It was his own implement. For which reason he was not entitled to recover. [Nolan v. Schickle, 69 Mo. 336; Moran v. Brown, 27 Mo. App. 487.] His excuse was that it was as well that he should use the steel as for the others to do so. A servant who as between two methods selects that which is the most dangerous and is injured in consequence, is guilty of negligence and not entitled to recover., [Moore v. Railway, 146 Mo. 572.]
As the plaintiff was not entitled to recover the court committed error in not sustaining defendant’s demurrer to the evidence. As the question already determined is decisive of the case, other questions raised become immaterial. For the reason given the cause is reversed.
All concur.